                 Case 19-10150-reg     Doc 17       Filed 02/24/19   Page 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION


IN THE MATTER OF:                               )        CASE NO. 19-10150-REG
                                                )
JAMES E. MILLER, II                             )        CHAPTER 11
                                                )
      DEBTOR.                                   )
                                                )
____________________________________/


                                    MOTION FOR:
                       (1) RELIEF FROM AUTOMATC STAY, AND
                      (2) MODIFICATION OF AUTOMATICE STAY
                      _________________________________________

   TO: THE HONORABLE ROBERT E. GRANT, UNITED STATES BANKRUPTCY JUDGE:

1. Sigma Restaurants, Inc. (“Sigma”, or “Movant”) hereby moves this Hon. Court for an Order

   as follows:

2. This Court has jurisdiction of this contested matter pursuant to 28 U.S.C. § 1334 and 157(b)

   and 11 U.S.C. §§ 362, 363 and 552(b).

3. James E. Miller, II (“Debtor”) filed his petition under chapter 11 of the Bankruptcy Code (11

   U.S.C. § 101, et seq.) on February 12, 2019. No trustee has been appointed in debtor’s

   chapter 11 case.

4. This case (case no. 19-10150-REG) is related to: In re Trinity Investment Group, LLC, being

   Pending Chp.: 11 Case No: 18-10627, filed 4/13/18, and In re Vision Investment Group,

   LLC, being Pending Chp.: 11 Case No: 18-10864, filed 5/11/18.

5. Sigma was at all times herein mentioned and now is a corporation duly organized under the

   laws of the State of Ohio.
               Case 19-10150-reg       Doc 17     Filed 02/24/19    Page 2 of 8



6. In 1997 Suresh Nanda formed Sigma Restaurants, Inc. By 2013, under Mr. Nanda’s control,

    Sigma owned and operated 15 successful Subway franchise restaurants throughout Lucas

    County, Ohio.

    1. In June 2013, Sigma sold its 15 locations to debtors Trinity and Miller for $5.15 million

       dollars. Debtors financed their purchase through 100% seller financing by signing a $5.15

       million dollar promissory note owed to Sigma. On May 9, 2013, after months of

       negotiation between the parties, including, but not limited to, Debtors repeated and

       extensive inspections of Sigma’s Subway restaurants its books and records and its

       operating equipment, Sigma and Debtors Miller and Trinity entered into and executed an

       Asset Purchase Agreement (“APA”). See Affidavit of Suresh Nanda, Exhibit 1 hereto, at

       ¶ 6, and, see, also, APA, a true and accurate copy of which is attached hereto and made a

       part hereof as Exhibit 21. The subject matter of the Asset Purchase Agreement is the

       purchase by Debtors and sale by Sigma to Debtors of fifteen (15) different Subway

       restaurants, ten (10) of which are located in Toledo, Ohio, two (2) in Rossford, Ohio, two

       (2) in Oregon, Ohio, and one (1) in Maumee, Ohio - all being located in Lucas County,

       Ohio. See, APA, Exhibit 2 hereto, pg. 1, ¶ A.

7. On June 12, 2013, in closing the purchase contemplated by the APA, Debtors Miller and

    Trinity, jointly and severally, entered into a Term Loan & Security Agreement, Exhibit 3

    hereto, and executed a Cognovit Commercial Promissory Note (“Promissory Note”), Exhibit




1
  Mr. Nanda has attested the Exhibits 2 thru 14 herein are true and accurate copies of the
documents they purport to be, See Affidavit of Suresh Nanda, Exhibit 1 hereto, at ¶ 20. Further,
Mr. Nanda has attested the APA (Exhibit 2), the Promissory Note (Exhibit 3), the Term Loan &
Security Agreement (Exhibit 8), the Bill of Sale and Assignment (Exhibit 13) and the Buyers
Release and Hold Harmless Agreement (Exhibit 14) were each duly signed by the persons and
on the dates as represented therein. See Affidavit of Suresh Nanda, Exhibit 1 hereto, at ¶ 21.
               Case 19-10150-reg        Doc 17      Filed 02/24/19     Page 3 of 8



   4 hereto, in Sigma’s favor for the principal amount of $5,150,000, payable in 144 equal

   monthly installments of principal and interest at the rate of $61,546.53 per month.

8. Further the Promissory Note expressly provides that it is an event of default if payment is not

   made as agreed and that Time is of the Essence in the performance of the obligations set

   forth in the Promissory Note. Exhibit 4.

9. The Term Loan & Security Agreement, Exhibit 3 hereto, also makes it an event of default to

   not timely make a monthly payment, See Exhibit 8, Article II, ¶2.1(b) (monthly payments

   required) and Article VII, ¶ 7.1(failure to timely pay is an event of default).

10. This seller financing was to be a short term arrangement while Debtors - themselves owners

   and operators of multiple Subway locations throughout Ohio, Michigan, and Indiana -

   secured long term financing to pay Sigma for transferring all its Subway operations to

   Debtors.

11. In November 2015, Debtors through then counsel, Mr. Anthony Crowell, notified the

   Sigma’s Counsel, that they were not as successful in their operations as they anticipated.

   Specifically, Mr. Crowell indicated that Miller and Trinity were experiencing “a significant

   lower revenue stream and higher expenses than anticipated from the stores purchased”. See,

   Crowell Email of November 10, 2015, Exhibit 5 hereto.

12. Defendant’s last payment to Plaintiff was made June 29, 2016, since then Debtors have

   retained the locations and generating revenue from operations. See, Affidavit of Suresh

   Nanda, Exhibit 1 hereto, at ¶ 10, 13.

13. On July 6, 2016, Miller again through counsel, Mr. Anthony Crowell, notified Sigma’s

   counsel, that Miller and Trinity agreed that the current balance due on the Promissory

   Note as of June 30, 2016 was $4,810,000. See Crowell email of July 6, 2016 with attached
               Case 19-10150-reg        Doc 17   Filed 02/24/19     Page 4 of 8



   amendment to cognovit note, a true and accurate copy of which is attached hereto and made a

   part hereof as Exhibit 6.

14. On October 21, 2016, Plaintiff, Sigma, filed its Cognovit Complaint in Lucas County, Ohio

   case no. G-4801-CI-0201604782-000 requesting a joint and several judgment against Miller

   and Trinity (the “Lucas County Case”). On October 27, 2016, the Lucas County Court

   entered its Cognovit Judgment in favor of Sigma, and against Miller and Trinity for

   $5,287,088.25, plus monthly interest from October 12, 2016, at the rate of, $1904.40 per day,

   and late fees at the rate of $8244.75 per month, until paid in full, plus reasonable attorney

   fees and costs incurred in the action.

15. On November 16, 2016, Miller and Trinity, through new counsel John Burns, filed their

   Motion to Vacate Judgment and Motion to Strike Appearance and Answer, Exhibit 7 hereto.

   Therein, Mr. Miller for the first time asserted under oath that he executed the Cognovit Note

   in Indiana. See, Motion to Vacate, at 2, ¶ 2, citing Miller Affidavit ¶4. On December 14,

   2016, the Court entered its Opinion and Judgment Entry granting the Motion to Vacate

   Judgment, striking the Appearance and Answer thereby vacating the Court’s October 27,

   2016 Cognovit Judgment. The Court’s judgment was based upon Mr. Miller’s assertion that

   he did not execute the Cognovit Note within the jurisdiction of the Lucas Court’s

   jurisdiction, as statutory prerequisite to enforcement of a cognovit provision. Accordingly,

   the Court ruled that it did not have subject matter jurisdiction to grant a cognovit judgment.

   A true and accurate copy of the Court’s Opinion and Judgment Entry, filed December 14,

   2016 is attached hereto and made a part hereof as Exhibit 8.

16. There is no dispute that Debtor Miller executed the Promissory Note. On its face, the

   Promissory Note evidences Debtor’s representation of execution, see, Promissory Note,
               Case 19-10150-reg       Doc 17    Filed 02/24/19     Page 5 of 8



   Exhibit 4 hereto, and, moreover, Debtor Miller has admitted his execution of the Promissory

   Note, see Defendants’ Motion to Vacate, Exhibit 7, at page 2, ¶¶s 2 & 9.

17. The Lucas County Case has been pending since October 21, 2016, see The Lucas County

   Case Docket, Exhibit 9 hereto.

18. On May 26, 2017, Sigma filed its Motion for Summary Judgment (“MSJ”) against both

   Trinity and Miller.

19. Rather than respond to the MSJ, Miller sought mediation which on June 23, 2017,was

   scheduled for July 11, 2017,by the Lucas County Court.

20. On September 15, 2017, Miller changed counsel from John Burns to Kevin Mitchell.

21. On September 29, 2017, the response to the MSJ was again delayed to December 15, 2017,

   based upon Miller’s representation to the Court that he was in the process of obtaining a

   financing commitment to payout Sigma’s claim. See, Docket, Exhibit 9 hereto, entry of

   09/29/17.

22. On December 15, 2017, Miller, Trinity and Sigma “reported resolution of the matter, and

   requested the Court place the matter on inactive status pending satisfaction of terms

   necessary for completion of settlement”. Further the Court held that “based on the parties'

   representation that the settlement terms shall conclude this proceeding on or before April 16,

   2018, the Court hereby ORDERS the proceedings STAYED until April 16, 2018, with the

   parties to file a Judgment Entry concluding this case by April 16, 2018.” See, Docket, Exhibit

   9 hereto, entry of 12/15/17.

23. On April 16, 2018, after Miller’s failure to honor his settlement agreement with Sigma and

   subsequent further motion practice, the Court allowed Miller until April 27, 2018 to respond

   to Sigma’s Motion to reactivate the case.
                Case 19-10150-reg       Doc 17     Filed 02/24/19    Page 6 of 8



24. On April 24, 2108, Trinity filed its notice of filing Bankruptcy with the Lucas County Court

   of Common Pleas, thereby staying further Court action in the Lucas County Case as against

   Trinity and Miller, see, Docket, Exhibit 9 hereto, entry of 11/19/18.

25. On December 20, 2018, the Lucas County Case was reactivated as to Defendant Miller, see,

   Docket, Exhibit 9 hereto, entry of 12/20/18.

26. On December 26, 2018, Sigma filed its Renewed Motion for Summary Judgment against

   Miller in the Lucas County Case.

27. On January 9, 2019, Miller filed his Response to Sigma’s Renewed Motion for Summary

   Judgment.

28. On February 19, 2019, before the Lucas County Court ruled on Sigma’s Renewed Motion for

   Summary Judgment, Miller filed his Notice of Bankruptcy filing thereby staying further

   action in the Lucas County Case.

29. 11 U.S.C. § 362 provides in pertinent part as follows:

               On request of a party in interest and after notice and a hearing, the court
               shall grant relief from the stay provided under subsection (a) of this
               section, such as by terminating, annulling, modifying, or conditioning such
               stay--
                        (1) for cause, including the lack of adequate protection of an
                             interest in property of such party in interest;

               -       11 U.S.C. § 362 (d)(1)

30. The proceedings in the Lucas County Case, after nearly 2 ½ years of litigation, mediation, on

   again off again settlement, and motion practice, have reached an advanced stage, with

   determination of Sigma’s Renewed Motion for Summary Judgment against Miller being

   essentially decisional. Under such circumstances it is most unfair to Sigma to require Sigma

   to duplicate all its efforts to reduce the amounts it claims owed by Debtor Miller to judgment

   in the Bankruptcy Court.
                Case 19-10150-reg        Doc 17     Filed 02/24/19      Page 7 of 8



          "Where the stayed non-bankruptcy litigation has reached an advanced stage,
          courts have shown a willingness to lift the stay to allow the litigation to
          proceed." Fernstrom, 938 F.2d at 737 (citations omitted). "The attention paid
          to the stage to which the non-bankruptcy litigation has progressed is based on
          the sound principle that the further along the litigation, the more unfair it is to
          force the plaintiff suing the debtor-defendant to duplicate all of its efforts in the
          bankruptcy court." Id. (internal citations and quotations omitted).

          - In re Malacina, 2018 Bankr. LEXIS 2735, *8, citing, In the Matter of
          Fernstrom Storage & Van Co., 938 F.2d 731, 736 (7th Cir. 1991).


31. Accordingly, it is respectfully submitted that Sigma has established sufficient cause

   establishing that they are entitled to relief from the automatic stay and that stay is to be lifted

   allowing the Lucas County Case to proceed to determination of the amount, if any, of

   Sigma’s claim against Debtor Miller.

32. Sigma repeats and reiterates each and every allegation and representation set forth in

   paragraphs 1 through 31 hereinabove as if fully rewritten herein.

33. Sigma is a secured creditor of Miller pursuant to the terms of the APA and the Term Loan &

   Security Agreement, having perfected its security interest against Miller by UCC filing in the

   State of Indiana.

34. In light of Debtor Miller’s filings in this case and elsewhere it is evident that Debtor is unable

   to provide Sigma with adequate protection and is unable to propose a plan of reorganization.

35. By reason of debtor’s inability to propose a plan of reorganization, good cause exists to

   vacate the automatic stay of 11 U.S.C. § 362(a) of the Bankruptcy Code.

36. By reason of debtor’s inability to afford adequate protection to movant, good cause exists to

   vacate the automatic stay of 11 U.S.C. § 362(a) of the Bankruptcy Code.
              Case 19-10150-reg       Doc 17     Filed 02/24/19      Page 8 of 8



WHEREFORE, Sigma prays:

              (1) For an Order granting Sigma relief from the automatic stay of 11 U.S.C.

                   § 362(a) of the Bankruptcy Code;

              (2) For an Order modifying the automatic stay of 11 U.S.C. § 362(a) of the

                   Bankruptcy Code to permit the State of Ohio, Lucas County Court of

                   Common Pleas to make and enter findings of facts, conclusions of law, and a

                   final judgment in Lucas County Court of Common Pleas case no. G-4801-

                   CI-0201604782-000, captioned Sigma Restaurants, Inc. v. James E. Miller,

                   II, et al.;

              (3) For such other and further relief as this Court may deem just and proper.

Dated: February 24, 2019                   Respectfully submitted,

                                           /s/ Norman A. Abood

                                           Norman A. Abood (OH. Sup. Ct. #0029004)
                                           THE LAW OFFICE OF NORMAN A. ABOOD
                                           101 Broadcast Building
                                           136 N. Huron St.
                                           Toledo, OH 43604-1139
                                           Phone: 419-724-3700
                                           Fax: 419-724-3701
                                           E-Mail: norman@nabood.com
                                           - Attorney for Sigma Restaurants, Inc.

.
